DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
101 Rejection
Applicant’s argue the newly added limitation of “a designing device designing a structure of a mold based on results of the fracture determinations so that fracture of the steel material shaped by the mold is prevented” integrates the abstract idea into a practical application.  However, the examiner respectfully disagrees.  The designing device, a structure of a mold, does not meaningfully limit the claim.  The design device is recited so generically that it represents no more than mere instructions to apply the judicial exceptions on a computer like element. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a mold, as the limitation never actually affects the operation of the intended use limitation of a mold. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the design device does not integrate the abstract ideas into a practically application.




103 Rejection
Applicant’s argue Ueda fails to teach calculating the reference breaking strain based on information indicating a reference breaking strain of a spot weld but instead Ueda teaches the reference breaking strain is calculated from tensile tests. 
The examiner would like to point out the claim does not recite calculating the reference breaking strain, as argued by applicant.  The claim recites “generate”.  It is the Office’s position that Ueda does teach the “generate” limitation.
In para. [0018] a FEM computer base model, generates reference forming limit value in accordance with a material property and a sheet thickness of the heat affected zone on the basis of the reference forming limit value information [0017-0022].  The reference value is initially collected from tensile tests, i.e. generated in accordance with a material property and a sheet thickness of the heat affected zone on the basis of the reference forming limit value information, as tested.  The reference forming limit value is then changed see para. [0081-0084], where it is disclosed that the reference forming limit value is first generated using tensile tests. Then, in the same way, a reference forming limit value is obtain using size parameters of the mesh and what was previously test, changing the reference forming limit value [0041].  Thereby creating an FEM fracture criteria based on material properties and changed according to element size to predict fracture.

Examiner Suggestions
To overcome the current 101 rejection, the examiner suggests further defining how a physical mold device is changed based on the results of the identified abstract ideas.
To overcome the current 103 rejection, the examiner suggests further defining the reference forming limit value generation step and how the value is changed in light of the prior art.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) running the deformation analysis by using the input information and outputs deformation information including strain of each element included in the heat affected zone; determine maximum principal strain and minimum principal strain of each element included in the heat affected zone; and determine whether each element in the analysis model will fracture on the basis of maximum principal strain and minimum principal strain of each element for which the principal strain is determined and a heat affected zone forming limit line specified by the forming limit value in the heat affected zone. As is evident from applicant’s specification, [0015-0025], the claimed determinations use mathematical calculations relating strain, element size and heat zones to determine fracture. Thus, the provided limitations recite concepts that falls into the “mathematical concept” grouping of abstract ideas. 
The limitations of storing element input information indicating material property and sheet thickness of a steel material having a heat affected zone and an element size in an analysis model used for a deformation analysis of the steel material by a finite element method, indicating a reference forming limit value used as a forming limit value in a reference element size, which is an element size used as a reference; extract elements included in the heat affected zone formed around a spot weld portion of the steel material; generate the reference forming limit value in accordance with material property and the sheet thickness of the heat affected zone on the basis of the reference forming limit value information and a heat affected zone forming limit value generation unit which uses tensile strength of the steel material to change the reference forming limit value, predict a forming limit value in an element size of an element included in the heat affected zone, and generate a forming limit value in the heat affected zone fall within the abstract grouping of “mental process”.  The pointed to limitation are data collected by a user/tabulated and used in the recited mathematical calculation that can be practically performed in the human mind, e.g., scientists and engineers have been solving strain/stress/tensile equations for determining fractures since FEM analysis was first used in the mid 1950’s. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. The recitations of generic computer elements, like a processor or storage unit does not negate the mathematical and mental nature of these limitations because the claim merely uses the generically claimed computer units as tools for performing the otherwise mental mathematical processes. 
This judicial exception is not integrated into a practical application because the claimed units read as generic computer elements performing the abstract idea without providing significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steel material, properties, element, spot weld, merely link the abstract ideas to a field of use without providing significantly more or implementing the abstract idea into a technology.  In addition, the recited a designing device designing a structure of a mold based on results of the fracture determinations so that fracture of the steel material shaped by the mold is prevented does not meaningfully limit the claim.  The design device is recited so generically (no details whatsoever are provided other than that it is a computer like element) that it represents no more than mere instructions to apply the judicial exceptions on a computer.  It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a press mold, but never actually affecting the operation of the intended use limitation.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the design device does not integrate the abstract ideas into a practically application.
Claims 8 and 9 are rejected similarly to claim 1.  Further, the limitation of a computer of claim 9 merely reads as a tool used for performing the claimed abstract ideas falling within the mathematical and metal concepts groupings, as described above.

Claims 2, 6, and 7 further defined the abstract idea falling within the mathematical grouping without providing significantly more.  Further, the claimed processor is considered to be an additional element that merely reads as a generically claimed computer element that performs the abstract idea without providing significantly more or implementing the abstract idea into a practical application.

Claims 3 and 5 further defined the abstract ideas falling within the mathematical and mental concepts grouping without providing significantly more.  Further, the claimed processor is considered to be an additional element that merely reads as a generically claimed computer element that performs the abstract idea without providing significantly more or implementing the abstract idea into a practical application.

Claim 4 further defined the abstract idea falling within the mental concept grouping without providing significantly more.  Further, the claimed processor is considered to be an additional element that merely reads as a generically claimed computer element that performs the abstract idea without providing significantly more or implementing the abstract idea into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (2014/0019099) in view of Ueda et al. (JP 2008107322). 

With respect to claim 1, Zhu et al. teaches a fracture determination device [0019] comprising: a storage unit [0028] which stores element input information indicating material property and sheet thickness of a steel material (i.e. at step 600, the FEM model defines the shell elements that represent the steel material [0025] capable of) having a heat affected zone and an element size (as defined in the model representing the sheet metal blank) in an analysis model (a FEM model) used for a deformation analysis of the steel material by a finite element method (s604), and reference forming limit value information (via Fig. 5) indicating a reference forming limit value indicating a forming limit value (standard to the sheet metal blank and thickness) in a reference element size (found within the FE model), which is an element size used as a reference (found within the FE model); and programs [0029]; a processor (704, [0027-0028]) performing processes based on the programs [0027-0028]; and a designing device (700) designing a structure (i.e. designing the environment [0003]) of a mold (i.e. hydraulic press [0002]) based on results of the fracture determinations so that fracture of the steel material shaped by the mold is prevented [0006], wherein the processor (704) is configured to run the deformation analysis (simulation using the FEM) by using the input information (i.e. data entered with respect to the material and model) and outputs deformation information including strain of each element [0019] included in the heat affected zone; determine (i.e. via the processors of Fig. 7) which determines maximum principal strain and minimum principal strain of each element included in the heat affected zone [0020-0021]; and determine (i.e. via the processors of Fig. 7) whether each element in the analysis model (FEM) will fracture on the basis of maximum principal strain and minimum principal strain of each element for which the principal strain is determined [0020-0021] which discloses determining failure using a curve disclosed by Zhu et al.) 
Zhu et al. remains silent regarding a processor extracts elements included in the heat affected zone formed around a spot weld portion of the steel material; generate the reference forming limit value in accordance with material property and the sheet thickness of the heat affected zone on the basis of the reference forming limit value information; use tensile strength of the steel material to change the reference forming limit value, predict a forming limit value in an element size of an element included in the heat affected zone, and generate a forming limit value in the heat affected zone; and the fracture determination unit determines whether each element in the analysis model will fracture on the basis a heat affected zone forming limit line specified by the forming limit value in the heat affected zone.
Ueda teaches a similar device (i.e. a portion of a computer modeling the sheet [0003]) that extracts elements (elements found in the heat affected portion 32) included in a heat affected zone [0012] formed around a spot weld portion (32) of a steel material [0018]; generate ([0018]) the reference forming limit value (i.e. the reference breaking limit value of strain [0018]) in accordance with material property and the sheet thickness of the heat affected zone (of the spot weld via test pieces) on the basis of the reference forming limit value information [0017-0022]; use (via the portion of the computer) tensile strength of the steel material to change the reference forming limit value (based on a tensile test [0018] and as inputted into the FEM model), predict a forming limit value (i.e. a value) in an element size of an element included in the heat affected zone (of the spot wield), and generate a forming limit value in the heat affected zone (based on the element sized defined by the model [0019]); and determine (via a portion of the computer) whether each element in the analysis model (FEM) will fracture on the basis a heat affected zone forming limit line (of the spot weld having the reference value, determined by material, tensile test, and element size as define by the model) specified by the forming limit value in the heat affected zone [0022].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the device of Zhu et al. to include the control logic of Ueda et al. to determine possible fracture in a heat affected area of a spot weld as modeled in a finite element analysis because Ueda et al. teaches such a modification allows for the finite element model of Zhu et al. to be more accurate in determining fracture in a steel plate having been spot welded. 
The method steps of claim 8 are taught and performed during the operation of the rejected device of claim 16.
With respect to claim 9, Zhu et al. with respect to Ueda et al. teaches a non-transitory computer readable medium ([0028-0029] of Zhu as modified by Ueda eta l) having stored therein a fracture determination for causing a computer (taught by Zhu) to perform program the steps performed by the rejected device of Zhu et al. as modified by Ueda et al..

With respect to claim 4, Zhu et al. as modified teaches wherein the processor as modified is further configured to determined (via the modified computer as part of the FEM analysis of Zhu et al.) which determines an element size of an element (as modeled in the FEM) included in the heat affected zone (of the spot weld); and use (i.e. via a portion of the computer as modified) the element size and tensile strength of the steel material to change the reference forming limit value (i.e. the reference limit) in accordance with the determined element size (so as to ensure accurate analysis of the spot weld and the analysis reflects the element sizes of that weld).

With respect to claim 5, Zhu et al. as modified teaches wherein the processor is further configured to extract (i.e. via a portion of the computer) an element size of each element included in the heat affected zone (of the spot weld as modeled); and perform (i.e. via a portion of the computer) to obtain an element size of an element included in the heat affected zone from each of the extracted element sizes (of the spot weld created to ensure accurate modeling of that weld in the FEM analysis).
With respect to claim 6, Zhu et al. as modified teaches wherein the deformation analysis is (the FEM analysis run on the computer is capable of being) a collision deformation analysis (insofar as what is structurally recited defining how the analysis is a collision deformation analysis; note an FEM analysis is capable of running a collision deformation analysis by inputting collision like forces into the FEM analysis) of a vehicle (for example a door, [0002] of Zhu et al.) formed by the steel material.

With respect to claim 7, Zhu et al. in view of Hiwatari et al. teaches all that is claimed in the above rejection of claim 16, but remains silent regarding the mathematical specifics of wherein the processor is further configured to generate a target forming limit value by using a forming limit value prediction expression, which is a function of the element size and tensile strength of the steel material, the forming limit value prediction expression is, in a case where p is a strain ratio, M is an element size indicating a size of an element in an analysis model used in an analysis by the FEM, E1 is maximum principal strain in an element size M, and E2 is minimum principal strain in the element size M, represented by a first coefficient k1 and a second coefficient k2 as

    PNG
    media_image1.png
    86
    149
    media_image1.png
    Greyscale

where the first coefficient k1 is represented by tensile strength TS of material of the steel plate and coefficients y and 6 as
 
    PNG
    media_image2.png
    25
    127
    media_image2.png
    Greyscale


and the second coefficient k2 is represented by maximum principal strain SiB in the reference element size and a coefficient q as 


    PNG
    media_image3.png
    32
    509
    media_image3.png
    Greyscale
  .
	
However, because Zhu et al., Hiwatari and Ueda teach the effective variables, for example, the element size, tensile strength of the steel material, the forming limit value prediction expression is, in a case where p is a strain ratio, M is an element size indicating a size of an element in an analysis model used in an analysis by the FEM, E1 is maximum principal strain in an element size M, and E2 is minimum principal strain in the element size M, represented by a first coefficient k1 and a second coefficient k2, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the variables such to derive the claimed mathematical equation, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, such an optimization further improves the mathematical operation of Zhu as modified by Hiwatari and Ueda to be specific to a steel plate and it’s forming process, thereby improving the overall analytical process of Zhu et al. towards an intended analytical application.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (20014/0019099) in view of Ueda et al. (JP 2008107322), as applied to claim 1, further in view of Kumagai (2007/0090165).

With respect to claim 2, Zhu et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding wherein the processor is further configured to extract a joint element extraction unit which extracts a joint element which specifies that two steel materials be joined; specify an annular ring with a contact between the joint element and an element forming the steel material as being a center point; and determine an element at least whose part is included in the annular ring to be an element forming the heat affected zone.
Kumagai teaches a similar device (i.e. a portion of computer [0026]) which extracts a joint element (i.e. shell elements) which specifies that two steel materials be joined (as seen in Fig. 1, [0032-0033}); specifying (i.e. via a portion of the computer) an annular ring with a contact (X) between the joint element (as shown in Fig. 4) and an element forming the steel material as being a center point (as seen in Fig. 1B); and determine (i.e. via a portion of the computer) an element (i.e. beam elements) at least whose part is included in the annular ring (Fig. 4) to be an element forming the heat affected zone (i.e. the welded portion).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further modify the device of Zhu et al. to include the control logic of Kumagai to model a joint created by a spot weld allowing a fracture analysis to be performed with higher accuracy with respect to spot weld portions of three or more plates that are spot-welded at a common welding point [0009].

With respect to claim 3, Zhu et al. as modified teaches wherein the processor is further configured to acquire material property [0030] and sheet thickness (t1, t2, and t3 of Kumagai [0029]) of the element adjacent to a contact point (X) between the joint element (beam elements) and an element forming the steel material (of the model); estimate (via the computer) material property of the heat affected zone from material property acquired by the adjacent information acquisition unit (as entered and inputted into the model, as taught by Ueda et al, which takes into account heat aspects of a material in an heat affected portion of the spot weld); and generate (via the modified system) the reference forming limit value in accordance with material property estimated by the material property estimation unit (of Kumagai) and sheet thickness acquired by the adjacent information acquisition unit [0029-0030] of Kumagai.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao et al. (2016/0288184) which discloses a database of material parameters for FEM simulation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853